AT THE COMPANY: AT FINANCIAL RELATIONS BOARD Bob Ende General Info:Marilynn Meek (212) 827-3773 Senior Vice President-Finance COMFORCE Corporation (516) 437-3300 bende@comforce.com FOR IMMEDIATE RELEASE May 7, COMFORCE CORPORATION ANNOUNCES FIRST QUARTER 2009 RESULTS Woodbury, NY May 7, 2009 COMFORCE Corporation (NYSE Amex: CFS), a leading provider of outsourced staffing management services, specialty staffing and consulting services today reported results for its first quarter ended March 29, 2009. The Company reported revenues for the quarter of $138.0 million, compared to revenues of $150.2 million for the first quarter of 2008, an 8.1% decrease.Lower revenues for the quarter were primarily due to the continued decline in the global economy, which has adversely affected demand in the labor markets.Revenue in the Human Capital Management Services segment, consisting of PRO Unlimited®, declined $5.3 million, or 5.5% over first quarter 2008.This decrease was primarily due to a decrease in services provided to existing clients, which was partially offset by an increase in services provided to new clients.PRO reported gross profit for the quarter of $11.6 million, compared to $12.5 million for the first quarter of 2008.Staff Augmentation segment revenue decreased by $6.7 million, or 12.5% reflecting a decrease in clients’ demand for services across all lines of business in this segment, except for RightSourcing® where revenues increased. The Company’s gross profit for the quarter was $20.6 million or 14.9% of sales, compared to $23.8 million, or 15.8% of sales for first quarter Selling, general and administrative expenses decreased by $845,000 in the first quarter of 2009, primarily due to lower personnel costs in the Human Capital Management segment, principally as a result of lower revenues, as discussed above. Operating income for the quarter was $1.0 million, compared to operating income of $3.5 million for the same quarter last year. Interest expense was $644,000 for the quarter, compared to $1.4 million for the first quarter of 2008. This decrease was primarily due to the Company’s retirement and redemption of $11.7 million of 12% Senior Notes since the beginning of 2008, including the final redemption of $5.2 million principal amount of Senior Notes in August 2008. Income before income taxes was $292,000 for the first quarter of 2009, compared to $1.8 million for the same period last year. COMFORCE recorded a tax provision of $136,000 in the first quarter of 2009, compared to a tax provision of $800,000 in the first quarter of 2008. Net income for the first quarter was $156,000, compared to net income of $992,000 for the same period last year.The net loss available to common stockholders for the first quarter was $(95,000), or -More- $(0.01) per basic and diluted share, compared to a net income available to common stockholders of $741,000, or $0.04 per basic share and $0.03 per diluted share for the same period last year. Comments from Management John Fanning, Chairman and Chief Executive Officer of COMFORCE commented, “As we discussed last quarter, we are not immune to the global deterioration in the labor markets.Our Company began to feel the impact of the economic downturn at the beginning of this year and had anticipated reporting lower revenues over last year’s first quarter. “We are focusing on areas of our business that we believe will be in demand longer term, including PRO Unlimited and RightSourcing.We were particularly pleased that RightSourcing’s revenues increased in the first quarter compared to the first quarter of 2008.At the same time, we continue to take steps to contain and reduce expenses.” Mr.
